Per Curiam.
The indictment being in proper form, the court being properly organized, the defendant having entered a plea of guilty through his court appointed counsel, the sentence being less than the maximum provided in the statute for the offense charged, G.S. 148-45, there was no ground upon which the motion in arrest of judgment could properly be allowed. There was, consequently, no error in its denial. It being stipulated in the record that the case “was tried in accordance with the rules and practices of the courts,” and no error in the proceedings appearing in the record, there is no basis upon which a new trial may be awarded.
No error.